Members: October SIRE would like to extend a warm welcome to our new General Manager/CEO, Mr. Brian Cahill.Brian has more than 30 years experience in the grain distillation business. He most recently was Executive Vice President of the Distillery Innovations Segment of MGP Ingredients, Inc. MGP is a public company based in Atchison, Kansas, which provides services in the development, production and marketing of naturally-derived specialty ingredients and alcohol products. He worked for MGP and an acquired subsidiary from 1976 to 2008 serving in various positions including Plant Controller, Vice President of Administration and Finance, General Manager, CFO and Vice President of Finance and Administration. While at MGP, his responsibilities included management of marketing, operations, transportation and risk management.
